DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 9/13/2021. Currently, 1-4, 9, 19 of the claims have been canceled and claims 5-8, 10-18 and 20-22 are pending.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5-7, 10, 12, 16-18 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US Publication No.: 2011/0017431 hereinafter “Yang”).
With respect to claim 5, Yang discloses a thermal ground plane (Fig. 1) comprising: a bottom layer (Fig. 1, 110-i); a top layer (Fig. 1, 110-j) wherein the top layer and the bottom layer are sealed together along at least one edge of the top layer and at least one edge of the bottom layer (See figure below); a wicking layer comprising a plurality of microposts that are disposed on the bottom layer (120 and 130 I are on the bottom layer and Para 0082 explains the microposts); a vapor core (150) comprising a plurality of pillars disposed on a top layer (120 and 130 j are on the top layer of 140-j of the vapor core 150 and Para 0082 explains the microposts); wherein the thermal ground plane is coupled with a printed circuit board (Para 0130, 0134, 0146).

    PNG
    media_image1.png
    550
    925
    media_image1.png
    Greyscale

With respect to claims 6-7, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang also discloses wherein vias (as per claim 6) or thermal vias (as per claim 7) pass through the pillars (Para 0015, 0075, Fig. 18, 21, 25, 27, 36).
With respect to claim 10, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang also discloses wherein the wicking layer includes a first subset of the plurality of microposts disposed on the bottom layer in a first geometry forming an evaporator region and a second subset of the plurality of microposts disposed on the bottom layer in a second geometry forming a condenser region, the second geometry being different than the first geometry (Figs. 21 and 28, evaporator and condenser on bottom plate and figs. 23 and 30 shows the different geometry of the microposts).
With respect to claim 12, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang also discloses wherein, the wicking layer are disposed on the bottom layer in a first geometry forming an evaporator region and a second plurality of microposts disposed on the bottom layer in a second geometry forming a condenser region, the second geometry being different than the first geometry (Figs. 21 and 28, evaporator and condenser on bottom plate and figs. 23 and 30 shows the different geometry of the microposts).
With respect to claim 16, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang also discloses wherein the microposts comprise a polymer (Para 0006, 0009, 0014), and are disposed on a glass substrate (Para 0174).
With respect to claim 17, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang also discloses wherein the thermal ground plane is fabricated using sacrificial layer.
It is noted that claim 17 contains a product by process limitation (i.e. is fabricated using sacrificial layer) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 18, Yang discloses the thermal ground plane according to claim 17 as discussed above. Yang also discloses wherein the sacrificial layer comprises release holes sealed by material comprising polymer, glass, or metal.
It is noted that claim 17 contains a product by process limitation (i.e. is fabricated using sacrificial layer) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, the sacrificial layer we not previously positively recited and is unclear if it’s a part of the thermal ground plane or a part of a manufacturing equipment.
With respect to claims 21-22, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang also discloses wherein the mesh includes a plurality of return arteries (as per claim 21) wherein each of the plurality of return arteries includes pillars (as per claim 22) (Fig. 4d, return arteries on nano mesh include nano rods or pillars).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication No.: 2011/0017431 hereinafter “Yang”).
With respect to claims 8 and 20, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang is silent to the printed circuit board comprises several flexible circuit boards, and wherein the several flexible circuit boards are integrated with the thermal ground plane. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the circuit board to be several circuit boards to cool multiple circuits and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
With respect to claims 13-15, Yang discloses the thermal ground plane according to claim 12 as discussed above. Yang also discloses wherein the cross-sectional area of the first geometry is greater (as per claim 13) or wider (as per claim 14) than cross-sectional area of the second geometry and the space between adjacent microposts in the first geometry is greater than the space between adjacent microposts in the second geometry (as per claim 15).
Yang disclose that the heat exchange rate depends upon the area of the condenser or evaporator (Fig. 39, heat exchange rate Q depends upon area A and several other variables). Therefore, the cross sectional area of the condenser and evaporator and space between microposts is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the area or cross section and space between microposts can vary depending upon . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication No.: 2011/0017431 hereinafter “Yang”) in view of Chen et al. (US Publication No.: 2006/0037737 hereinafter “Chen”).
With respect to claim 9, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang does not disclose further comprising a buffer region that collects and stores any non-condensable gas.
Chen teaches a buffer region in a vapor chamber (Para 0010). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the thermal ground plane of Yang with a buffer region as taught by Chen to provide a reservoir for accessing the working fluid (Para 0025).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Publication No.: 2011/0017431 hereinafter “Yang”) in view of Egawa et al. (US Patent No.: 8,018,128 hereinafter “Egawa”).
With respect to claim 11, Yang discloses the thermal ground plane according to claim 5 as discussed above. Yang does not disclose wherein either or both the top layer or the bottom layer comprise a wavy structure.
.

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments (page 6) that the reference does not teach microposts and pillars, the Examiner disagrees. Reference Yang has microposts on both the top and bottom layer as claimed. The microposts of Yang can be broadly interpreted as the claimed pillars since nothing in the claim defines how the pillars are different than microposts merely a plurality of pillars on a top layer. Applicant argues the specification explains a difference between the two because of the manufacturing methods and the Examiner disagrees since paragraph 0065 explains that the pillars can be made from a number of sizes or patterns and therefore the microposts of Yang can read on the pillar limitation. Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
In response to applicant’s arguments (pages 6-7) that the reference does not teach the thermal ground plane is coupled with a printed circuit board, the Examiner disagrees. The claims are towards an apparatus of a thermal ground plane and not a system of multiple parts i.e. a circuit board and therefore the Yang reference teaches the thermal ground plane that is capable of being attached to a circuit board. Yang also .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763